Per Curiam.
The gist of the appellants’ appeal is their request that we reverse Associated Indemnity Corp. v. Wachsmith, 2 Wn. (2d) 679, 99 P. (2d) 420, 127 A. L. R. 531, which is squarely in point upon the proper interpretation of the language of the insurance policy here in question. We have not been persuaded to do so.
Our reference to that case makes it unnecessary to repeat the language, discussion, and citations to be found therein, since such a course would add nothing to the decisional law of this state upon the subject.
The judgment is affirmed.